Case 2:18-cv-13690-GCS-EAS ECF No. 44 filed 04/23/20   PageID.973   Page 1 of 40




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

F.P. DEVELOPMENT, LLC,

                  Plaintiff,               CASE NO. 18-CV-13690

      v.                                   HON. GEORGE CARAM STEEH

CHARTER TOWNSHIP OF CANTON,

                  Defendant.
                                       /

 ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S
     MOTION FOR SUMMARY JUDGMENT (ECF No. 29) AND
    GRANTING IN PART AND DENYING IN PART PLAINTIFF’S
       MOTION FOR SUMMARY JUDGMENT (ECF No. 26)

      Plaintiff F.P. Development, LLC (“F.P.”) has brought this 42 U.S.C. §

1983 action against Defendant Charter Township of Canton (“Canton” or

the “Township”) challenging the constitutionality of the Township’s Forest

Preservation and Tree Clearing Ordinance (the “Tree Ordinance” or the

“Ordinance”). Plaintiff removed approximately 173 trees from its 24-acre,

industrially-zoned property without a permit in order to access a ditch that

was clogged and causing flooding. The Township has assessed costs

against F.P. in the amount of $47,898 for the removal of trees or requires

that F.P. replace the trees. F.P. alleges that the Tree Ordinance is an

unlawful taking without just compensation on its face and as applied under


                                     -1-
Case 2:18-cv-13690-GCS-EAS ECF No. 44 filed 04/23/20     PageID.974   Page 2 of 40




the Fifth Amendment, is an unconstitutional seizure in violation of the

Fourth Amendment, and amounts to an excessive fine in violation of the

Eighth Amendment.

      Canton has brought a three-count Counter-Complaint against F.P.

seeking $47,898 in damages and alleging violations of the Ordinance for

(1) failure to obtain a tree removal permit, (2) failure to erect a protective

barrier around landmark trees, and (3) failure to observe a setback from

wetland areas and watercourses. Now before the court are the parties’

cross-motions for summary judgment of F.P.’s claims. The Township has

also moved to dismiss for lack of subject matter jurisdiction under Federal

Rule of Civil Procedure 12(b)(1) on the grounds that the as applied takings

claim is allegedly unripe. The Township has also moved for judgment on

the pleadings pursuant to Federal Rule of Civil Procedure 12(c). Because

the court has considered matters outside the pleadings, the court analyzes

Canton’s dispositive motion under Federal Rules of Civil Procedure

12(b)(1) and 56 only.

      Neither side has addressed the viability of Canton’s Counter-

Complaint. Oral argument was heard on January 23, 2020 and informs this

court’s decision. For the reasons set forth below, F.P.’s motion for

summary judgment shall be GRANTED IN PART as to its Fifth Amendment


                                       -2-
Case 2:18-cv-13690-GCS-EAS ECF No. 44 filed 04/23/20   PageID.975   Page 3 of 40




takings claims (Counts I, II, and IV), and DENIED IN PART as to its Fourth

Amendment violation claim (Count III) and excessive fines in violation of

the Eighth Amendment claim (Count V). The Township’s cross-motion for

summary judgment shall be GRANTED IN PART as to F.P.’s Fourth

Amendment violation claim (Count III) and excessive fines in violation of

the Eighth Amendment claim (Count V), but is DENIED IN PART as to the

rest of F.P.’s claims.

                           I. Factual Background
      Martin Powelson is the owner of F.P. F.P. is a land holding company.

Around 2007, Powelson purchased a multi-acre parcel in Canton Township

for $550,000. (ECF No. 35-9, PageID 791). In 2017, an application was

filed on behalf of F.P. to split off 16-acres from the 40-acre parcel which

was zoned industrial. (ECF No. 16-2). In the Township’s tentative

approval letter, Canton’s Planning Services notified Plaintiff’s engineer that

upon the split, a tree removal permit would be required prior to any tree

removal. (ECF No. 16-4). In late 2017, the property split was complete,

and F.P. deeded 16 acres to the Percys and their company 44650, Inc. (the

“Split Parcel”). (ECF No. 34-3, PageID.673-74). After the split, F.P.

retained a 24-acre parcel (the “Property”) located West of Sheldon Road

and South of Michigan Avenue in Canton Township. (ECF No. 35-4,


                                     -3-
Case 2:18-cv-13690-GCS-EAS ECF No. 44 filed 04/23/20   PageID.976   Page 4 of 40




PageId.765).

      Powelson’s primary business is POCO signs. Id. at PageID.765.

POCO builds, stores, transports, and sells signs. Id. at PageID.766. The

Property at issue in this lawsuit is adjacent to POCO signs and was

purchased with the intention of expanding POCO’s operations. Id. The

Property and Split Parcel are undeveloped and covered with trees and

vegetation. After the split, both F.P. and 44650, Inc. removed many trees

from their adjacent properties without first obtaining tree permits. F.P.

claims the tree clearing was necessary to address flooding on the Property

and neighboring properties as well caused by a drain that was obstructed

by fallen trees and other debris. (ECF No. 35-4, PageID.766). In fact, the

parties agree the Property is traversed by a drain that is under the

jurisdiction of Wayne County. After the County refused Powelson’s request

that they clear the drain, Powelson hired Fodor Timber in the Spring of

2018 to remove the fallen trees from the drain, and to clear a path to reach

the drain, in exchange for the right to any timber felled to complete the job.

Id. at PageID.761. Before the work was complete, the Township issued

F.P. a stop work order. Id. at PageID.767.

      F.P. asserts it removed vegetation from its Property that included

trees, scrub brush, invasive species, and some dead ash and cotton wood


                                     -4-
Case 2:18-cv-13690-GCS-EAS ECF No. 44 filed 04/23/20    PageID.977   Page 5 of 40




trees. Indeed, the removal of such trees requires a permit but does not

require any tree replacement. (ECF No. 29-2, PageID.533). But the

parties dispute the number, species, and location of trees removed from

the property. See Plaintiff’s expert report of Teresa Hurst. (ECF No. 35-5).

F.P. did not apply for a tree removal permit prior to its tree clearing

activities, nor has F.P. sought such a permit retroactively at any time.

      According to the Complaint, in July of 2018, the Township notified

F.P. that it had violated the ordinance by removing trees without a permit

and advised F.P. that it would be required to pay an undisclosed penalty.

(ECF No. 1, PageID.6). In August, 2018, the Township’s Landscape

Architect and Planner Leigh Thurston inspected the property, and

according to the Township’s counter-complaint, she gave Powelson verbal

notice of the Tree Ordinance violation. (ECF No. 35-6, PageID.780, ECF

No. 16, PageID.155-56). On September 13, 2018, the Township issued a

formal Notice of Violation of the Ordinance 5A.05 which requires a tree

removal permit. (ECF No. 35-6). On October 12, 2018, the Township

made a second visit to the property to count and measure the removed

trees. (ECF No. 16, PageID.156). Thurston prepared a report concluding

that 159 “regulated” trees were removed, including 14 “landmark” trees.

(ECF No. 16-10). F.P. disputes her factual findings.


                                      -5-
Case 2:18-cv-13690-GCS-EAS ECF No. 44 filed 04/23/20    PageID.978   Page 6 of 40




      F.P. has presented an expert report prepared by certified arborist

Teresa Hurst who observed the Township’s tree inspection on October 12,

2018. (ECF No. 35-5). According to Hurst’s report, the Township’s

conclusions are inaccurate as they counted tree trunks which had decay

indicating that they were diseased or dead when cut down, that the

Township’s tree count included Poplar trees which do not require a permit

under the Ordinance, and the Township misidentified the variety of trees

cut down and misrepresented which trees constitute landmark trees. Id. at

PageID.773-74. Hurst also opined that good forestry practices include the

thinning of trees to maintain a healthy development of a wood as maturing

trees compete for nutrients, water, and light. Id. at PageID.775. She

further states that requiring the replanting of trees in the woodland of trees

with a 2-4’ caliper is ill advised as those trees are unlikely to survive and

instead the better practice is to replenish with seedlings. Id. at

PageID.775-76. The Township argues the court should disregard Hurst’s

report because it was not signed under penalty of perjury. F.P. filed a sur-

reply with leave of court amending her report to add the requisite language

to comply with 28 U.S.C. § 1746. (ECF No. 40-1, PageID.919).

      F.P.’s neighbors on the Split Parcel also cleared trees on their

property. The Township has initiated civil proceedings in Wayne County


                                      -6-
Case 2:18-cv-13690-GCS-EAS ECF No. 44 filed 04/23/20     PageID.979    Page 7 of 40




Circuit Court against F.P.’s neighbor at 44560, Inc. seeking nearly

$450,000 for violation of the Ordinance. (ECF 26-7). Fearing the

possibility of such enormous penalties, F.P. filed this lawsuit seeking

declaratory and injunctive relief under 42 U.S.C. § 1983. According to

Powelson, potential buyers have told him they will not purchase the

Property because they cannot remove trees without penalty. (ECF No. 35-

4, PageID 766). Canton countersued for $47,898 as the amount F.P.

allegedly owes to replace removed trees. (ECF No. 16).

      Having set forth the pertinent facts in this matter, the court now

outlines the legislation at the heart of the parties’ dispute. The Tree

Ordinance requires that a tree removal permit be obtained when a property

owner, with certain exemptions, seeks to remove regulated or landmark

trees, trees within a forest, or seeks to clear cut within the dripline of a

forest. Art. 5A.05(A). The Tree Ordinance permit requirement does not

apply to farmers, commercial tree farms, or occupied lots of less than two

acres. Art. 5A.05(B). “Tree” is broadly defined to include “any woody plant

with at least one well-defined stem and having a minimum [diameter at

breast-height (“DBH”) of three inches.” Art. 5A.01. As a condition of

obtaining a permit, a landowner must either replant trees or pay a

replacement cost of all landmark trees, Art. 5A.08(A), and if more than 25


                                       -7-
Case 2:18-cv-13690-GCS-EAS ECF No. 44 filed 04/23/20   PageID.980   Page 8 of 40




percent of the total inventory of regulated trees is removed, must replant or

pay a replacement cost of those trees as well. Art. 5A.08(B). Certain

nuisance species such as boxelder, ash, and cottonwood do not require

replanting or replacement. Art. 5A.08(B). But for trees in a “forest,” the

restrictions are even greater. Even removing undergrowth or brush in a

forest requires the Township’s approval. Art. 5A.05(A). “Forest” is defined

as “any treed area of one-half acre or more, containing at least 28 trees

with DBH of six inches or more.” Art. 5A.01. The Township asserts the

tree removal in this case occurred in a forest.

      The Ordinance further divides trees which require a permit to remove

into two categories: (1) regulated trees, and (2) landmark trees. A

“regulated tree” is defined as “any tree with a DBH [diameter breast height]

of six inches or greater, and a “landmark tree” is defined as “any tree which

stands apart from neighboring trees by size, form or species, . . . which has

a DBH of 24 inches or more.” Art. 5A.01 Definitions; Art. 5A.05 (A)(1). The

Ordinance requires that a property owner replace regulated trees on a 1:1

ratio, and landmark trees on a 3:1 ratio. 5A.08(A). In lieu of replanting, the

property owner can pay the replacement cost of the tree. 5A.08(E). As of

the time of this suit, the cost of replacing a landmark tree is $450, and

regulated trees are $300. (ECF No. 35-3, PageID.753). Using these


                                     -8-
Case 2:18-cv-13690-GCS-EAS ECF No. 44 filed 04/23/20    PageID.981   Page 9 of 40




figures, the Township arrives at its $47,878 assessment.

                   II. Standard for Summary Judgment

      Federal Rule of Civil Procedure 56(c) empowers the court to render

summary judgment "forthwith if the pleadings, depositions, answers to

interrogatories and admissions on file, together with the affidavits, if any,

show that there is no genuine issue as to any material fact and that the

moving party is entitled to judgment as a matter of law." See Redding v. St.

Eward, 241 F.3d 530, 532 (6th Cir. 2001). The Supreme Court has

affirmed the court's use of summary judgment as an integral part of the fair

and efficient administration of justice. The procedure is not a disfavored

procedural shortcut. Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986);

see also Cox v. Kentucky Dep’t of Transp., 53 F.3d 146, 149 (6th Cir.

1995).

      The standard for determining whether summary judgment is

appropriate is "'whether the evidence presents a sufficient disagreement to

require submission to a jury or whether it is so one-sided that one party

must prevail as a matter of law.'" Amway Distributors Benefits Ass’n v.

Northfield Ins. Co., 323 F.3d 386, 390 (6th Cir. 2003) (quoting Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986)). The evidence and all

reasonable inferences must be construed in the light most favorable to the


                                      -9-
Case 2:18-cv-13690-GCS-EAS ECF No. 44 filed 04/23/20     PageID.982    Page 10 of 40




 non-moving party. Tolan v. Cotton, 572 U.S. 650, 660 (2014); Matsushita

 Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

 "[T]he mere existence of some alleged factual dispute between the parties

 will not defeat an otherwise properly supported motion for summary

 judgment; the requirement is that there be no genuine issue of material

 fact." Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986)

 (emphasis in original); see also National Satellite Sports, Inc. v. Eliadis,

 Inc., 253 F.3d 900, 907 (6th Cir. 2001).

       If the movant establishes by use of the material specified in Rule

 56(c) that there is no genuine issue of material fact and that it is entitled to

 judgment as a matter of law, the opposing party must come forward with

 "specific facts showing that there is a genuine issue for trial." First Nat'l

 Bank v. Cities Serv. Co., 391 U.S. 253, 270 (1968); see also McLean v.

 988011 Ontario, Ltd., 224 F.3d 797, 800 (6th Cir. 2000). Mere allegations

 or denials in the non-movant's pleadings will not meet this burden, nor will

 a mere scintilla of evidence supporting the non-moving party. Anderson,

 477 U.S. at 248, 252. Rather, there must be evidence on which a jury

 could reasonably find for the non-movant. McLean, 224 F.3d at 800 (citing

 Anderson, 477 U.S. at 252).




                                       - 10 -
Case 2:18-cv-13690-GCS-EAS ECF No. 44 filed 04/23/20    PageID.983   Page 11 of 40




                                  III. Analysis

 A.    Ripeness

       F.P. has challenged the Ordinance on its face and as applied to its

 property. There is no ripeness consideration as to Plaintiff’s facial

 challenge as such challenges are ripe the moment the challenged

 ordinance is passed. Keystone Bituminous Coal Ass’n v. DeBenedictis,

 480 U.S. 470, 495 (1987). Canton argues that F.P.’s as applied takings

 challenge is not ripe for review. Although § 1983 suits do not require

 exhaustion of administrative remedies, in Williamson County Regional

 Planning Commission v. Hamilton Bank of Johnson City, 473 U.S. 172

 (1985), the Court held that a takings claim must be ripe.1 The Court held

 that a takings claim challenging the application of land-use regulations is

 not ripe unless “the government entity charged with implementing the

 regulations has reached a final decision regarding the application of the

 regulations to the property at issue.” Id. at 186. Whether or not a takings

 has taken place requires that the court know “the extent of permitted

 development” on the land in question. MacDonald, Sommer & Frates v.



 1
  Williamson County’s requirement that a takings claim does not ripen until a
 landowner seeks compensation through the state’s inverse condemnation
 procedures has been overruled by Knick v. Twp. of Scott, 139 S. Ct. 2162,
 2179 (2019), but the finality requirement remains the law. Id. at 2169.
                                      - 11 -
Case 2:18-cv-13690-GCS-EAS ECF No. 44 filed 04/23/20     PageID.984   Page 12 of 40




 Yolo Cty., 477 U.S. 340, 351 (1986). Here, based on the mandatory nature

 of the tree replacement costs which are owing whether a permit is granted

 or not, and on the fact that the Township has counter-sued Plaintiff for a

 sum certain of $47,898, requiring Plaintiff to file a request for a tree permit

 before challenging the application of the Tree Ordinance would be a futile

 gesture and thus, is not required.

       Supreme Court and Sixth Circuit precedent supports the court’s

 conclusion that Plaintiff’s as applied challenge to the Tree Ordinance is ripe

 for review. In Palazzolo v. Rhode Island, 533 U.S. 606 (2001), the

 Supreme Court held that a landowner was not required to file an application

 for a permit to develop coastal wetlands to construct a beach club in order

 to ripen his takings claim where his prior applications for more modest

 development uses had already been rejected, thus making an application

 for a larger project futile. Id. at 624-25. The Court explained that ripeness

 requires that before a landowner may bring a takings claim, the land-use

 authority must have the “opportunity, using its own reasonable procedures,

 to decide and explain the reach of a challenged regulation.” Id. at 620. But

 the ripeness doctrine does not require a landowner to “submit applications

 for their own sake,” and federal ripeness rules do not require applications

 which would be futile. Id. at 622, 626.


                                       - 12 -
Case 2:18-cv-13690-GCS-EAS ECF No. 44 filed 04/23/20      PageID.985   Page 13 of 40




       Similarly, the Sixth Circuit has held that finality of decision is not

 required when such an application would be futile. Lilly Inv. v. City of

 Rochester, 674 F. App’x 523, 527 (6th Cir. 2017). In Lilly Investments, the

 landowner submitted several site-plan approval applications in connection

 with the construction of a modern dental clinic on a historic site. Id. at 524-

 26. The City of Rochester issued a stop-work order preventing the

 landowner from finishing and operating a dental clinic on the grounds that

 the clinic did not comply with standards for the treatment of historic

 properties. Id. at 525. The property owner then made many of the

 requested changes and submitted a new site plan, but the Commission

 instead of voting on the changes in the revised site plan, informed the

 landowner that it would remove the stop work order if the landowner would

 waive certain claims against the City and paid $40,000. Id. at 528-29.

 After the landowner filed a regulatory takings case which the City removed

 to federal court, the City argued plaintiff’s claims were not ripe. Id. at 526.

 But the Sixth Circuit found that plaintiff’s as applied takings claim was ripe

 because the City’s procedures for site approval were unfair and were to

 blame for that landowner’s failure to receive final approval of his site plan.

 Id. at 529. The Sixth Circuit recognized that there are several exceptions to

 the finality requirement, including when the parties have reached an


                                       - 13 -
Case 2:18-cv-13690-GCS-EAS ECF No. 44 filed 04/23/20     PageID.986    Page 14 of 40




 “impasse” such that further proceedings “would not be productive,” or

 where a governmental body uses repetitive or unfair land-use procedures

 to avoid a final decision. Id. at 527 (internal quotation marks and citations

 omitted). In Lilly Investments, the above referenced exceptions were said

 to dovetail under the umbrella of “futility.” Id.

       Here, F.P. argues that applying for a tree removal permit would be

 futile because the Ordinance mandates that a permit “shall” be required

 prior to tree removal, and requires that if the permit is granted, replacement

 or payment into the tree fund “shall be” required. Canton Code of

 Ordinances Art. 5A.05, 5A.08 (A)(B)(D)(E). Based on the Township’s

 notice of violation of the Tree Ordinance, stop work order, and counter-suit

 for a sum certain, the application of the Tree Ordinance to Plaintiff’s

 property is final. It is apparent that the parties are at an impasse, and

 requiring Plaintiff to file an application for a tree permit would not be

 productive. Given the mandatory nature of the tree replacement

 requirements as set forth in the Ordinance, the application of the land-use

 regulation as it applies to Plaintiff’s property is clear, and there is no doubt

 about how the Township will assess tree replacement costs against

 Plaintiff. The Township has sued F.P. for the exact number of trees which

 it believes were removed from the property, and the exact penalties it


                                        - 14 -
Case 2:18-cv-13690-GCS-EAS ECF No. 44 filed 04/23/20     PageID.987   Page 15 of 40




 believes are required. Thus, requiring Plaintiff to file a tree permit

 application or pursue an appeal to the ZBA, which lacks the authority to

 abrogate the Tree Ordinance requirements or to grant a land use variance,

 would be a futile exercise with no likelihood of fruitfulness.

       The Township counters that F.P. could have appealed the application

 of the ordinance to the Zoning Board of Appeals (“ZBA”) before the notice

 of violation was issued. Although a litigant’s failure to seek recourse to the

 Zoning Board of Appeals may sometimes lead to the conclusion that a

 landowner’s takings claim is not ripe because the governmental entity’s

 decision is not final, such an appeal is not required when it would be futile.

 Seguin v. City of Sterling Heights, 968 F.2d 584, 587-88 (6th Cir. 1992). In

 this case, the ZBA lacks the authority to abrogate the Tree Ordinance

 requirements and “is not authorized to grant variances related to the use of

 land.” Art. 27.05(D)(2); ECF No. 35-8, PageID788.

       The Township also argues that People v. Novie, 976 N.Y.S.2d 636,

 643 (App. Term 2013) supports its position that Plaintiff’s claim is not ripe

 because it did not apply for a tree removal permit or file an appeal with the

 ZBA. Novie is distinguishable as the Village Code in that case specifically

 provided for an aggrieved landowner to apply for an exception to the tree

 ordinance’s permit requirement to the Planning Board. Id. at 640.


                                       - 15 -
Case 2:18-cv-13690-GCS-EAS ECF No. 44 filed 04/23/20   PageID.988   Page 16 of 40




 Furthermore, the tree ordinance in that case did not condition the granting

 of a permit on replacing trees or paying to a tree fund, but rather, provided

 that a compensatory planting or payment might be required on an ad hoc

 basis where an applicant demonstrated that satisfying the tree removal

 ordinance might work an undue hardship. Id. Here, by contrast, there is no

 provision for an exception from the tree replacement costs that are

 mandatory under the Tree Ordinance.

       The Township also argues that F.P.’s claims for declaratory relief

 must be denied because F.P. allegedly has “unclean hands” because it

 removed trees without first obtaining a permit. But, as F.P. points out, the

 argument lacks merit where the challenge to the Ordinance’s

 constitutionality does not depend on the specific number of trees which

 have been removed but prevents the removal of any regulated tree without

 a permit. The Township argues that the specific number of trees removed

 is relevant to the constitutional question because the Ordinance provides

 an exemption from the permit requirements when less than 25 percent of

 the regulated trees are removed. But neither party has taken the position

 that F.P. removed less than 25 percent of its trees. To the contrary, the

 Township has sued for a sum certain based on the conclusion that a permit

 was required, which could only be the case if more than 25 percent of the


                                     - 16 -
Case 2:18-cv-13690-GCS-EAS ECF No. 44 filed 04/23/20   PageID.989   Page 17 of 40




 trees were removed. In sum, based on the current posture of the case, the

 Township’s decision that Plaintiff owes $47,898 in tree replacement costs is

 a final decision which is ripe for review.

  B. Takings Claim (Counts I and II)

       1.    Per Se Regulatory Takings

       Counts I and II allege facial and as applied regulatory takings in

 violation of the Fifth Amendment. Since the Supreme Court decided the

 seminal case of Pennsylvania Coal Co. v. Mahon, 260 U.S. 393 (1922), it is

 clear that takings claims are not limited to those situations where the

 government directly appropriates property, but a “regulatory taking” is

 compensable when the government imposed restriction on the use of the

 property goes “too far.” Id. at 415. The Sixth Circuit has summarized

 regulatory takings analysis as follows: “Where a governmental action

 deprives property owners of ‘all economically beneficial uses’ of their

 property, it is a categorical regulatory taking under Lucas v. South Carolina

 Coastal Council, 505 U.S. 1003, 1019, (1992). In all other cases—that is,

 where the property is not rendered valueless—the Court uses the

 balancing test of Penn Central Transportation Co. v. City of New York, 438

 U.S. 1041 (1978).” Tennessee Scrap Recyclers Ass'n v. Bredesen, 556

 F.3d 442, 455 (6th Cir. 2009).


                                       - 17 -
Case 2:18-cv-13690-GCS-EAS ECF No. 44 filed 04/23/20    PageID.990   Page 18 of 40




       Since Penn Central was decided, the court has reaffirmed that there

 are situations where the government’s action amounts to a per se takings

 which does not require analysis of the Penn Central factors. In Loretto v.

 Teleprompter Manhattan CATV Corp., 458 U.S. 419, 426-35 (1982), for

 example, the Supreme Court held that requiring an owner of an apartment

 building to install a cable box on her rooftop was a physical taking of real

 property requiring compensation. And in Horne v. Dep’t of Agric., 135 S.

 Ct. 2419 (2015), the court found that a government program that required

 raisin growers to transfer as much as 47 percent of their crop for the

 account of the government free of charge amounted to a per se regulatory

 taking without consideration of the Penn Central factors. Id. at 2428.

       Here, Counts I and II of the Complaint allege that the Tree Ordinance

 amounts to a per se regulatory taking similar to Loretto and Horne. But the

 court finds that the Tree Ordinance is distinguishable from the government

 activity in those cases, and determines that the Penn Central factors must

 be evaluated. Unlike Loretto, the government did not intrude on F.P.’s

 property, and there was no physical appropriation of property. Also, here,

 landowners could choose to pay into the tree fund, rather than replanting

 on their property. Unlike Horne, where the government required the raisin

 growers to turn over their raisins to the government for its use, and limited


                                      - 18 -
Case 2:18-cv-13690-GCS-EAS ECF No. 44 filed 04/23/20   PageID.991   Page 19 of 40




 their crop production, with no guarantee that they would be paid for doing

 so, 135 S. Ct. at 2428, here, the government regulation at stake does not

 physically take F.P.’s trees for public use. Given these distinctions from

 Loretto and Horne, the Tree Ordinance is not a per se taking. Thus, the

 court analyzes whether the Tree Ordinance goes “too far” under the Penn

 Central balancing test.

       2.    Penn Central Balancing Test

       In Penn Central, the court established standards for evaluating

 whether a government regulation gives rise to a takings claim, and

 explained that courts must engage in an ad hoc factual inquiry that

 considers a myriad of factors including, (1) the economic impact of the

 regulation, (2) its interference with reasonable investment-backed

 expectations, and (3) the character of the government action. 438 U.S. at

 124. The Penn Central inquiry focuses “upon the magnitude of a

 regulation’s economic impact and the degree to which it interferes with

 legitimate property interests.” Lingle v. Chevron U.S.A., Inc., 544 U.S. 528,

 540 (2005). The issue is “the severity of the burden that government

 imposes upon private property rights.” Id. at 539. The Fifth Amendment’s

 guarantee that the government will not take private property for public use

 without just compensation is “’designed to bar Government from forcing


                                     - 19 -
Case 2:18-cv-13690-GCS-EAS ECF No. 44 filed 04/23/20    PageID.992   Page 20 of 40




 some people alone to bear public burdens which, in all fairness and justice,

 should be borne by the public as a whole.’” Penn Central, 438 U.S. at 123-

 24 (quoting Armstrong v. United States, 364 U.S. 40, 49 (1960)).

       a.    Economic Impact of Tree Ordinance

       The first Penn Central factor is the economic impact of the

 Ordinance. Without question, the impact is significant. Canton is seeking

 $47,898 for removal of a small portion of the trees on F.P.’s property.

 According to Powelson, the replacement cost of removing the trees makes

 it economically prohibitive to expand his sign business, and others have

 expressed a hesitancy to buy his Property for the same reason. (ECF No.

 26-5, PageID 388). The Township urges the court to disregard Powelson’s

 declaration on the grounds that there is no foundation for his statement that

 expanding his business would be prohibitively expensive, or to support his

 conclusion that it would be difficult for him to sell the property. (ECF No.

 34, PageID.642). F.P. responds that even if the court disregards

 Powelson’s declaration, it has established that clearing a significant portion

 of the property could easily be hundreds of thousands of dollars based on

 the $47,878 the Township is seeking for the removal from a small fraction

 of the property. Indeed, F.P.’s neighbors have been assessed $450,000 in

 tree replacement costs for allegedly clearing their 16-acre property. (ECF


                                      - 20 -
Case 2:18-cv-13690-GCS-EAS ECF No. 44 filed 04/23/20   PageID.993   Page 21 of 40




 No. 26-7). Also, F.P. purchased the entire 62-acre property in 2007 for

 $550,000. (ECF No. 35-9, PageID.791). Given these undisputed facts, the

 economic impact is substantial, the costs of tree removal approximates or

 exceeds the value of the property, and weighs in favor of a finding that the

 regulation goes too far.

       b.    Investment-Backed Expectations

       According to Powelson, when he purchased the industrially-zoned

 property from Canton, he had the reasonable expectation that it could be

 put to business use. (ECF No. 26-5, PageID.388). Although the Township

 has moved to strike many paragraphs of Powelson’s declaration for various

 reasons, it has not moved to strike Paragraphs 6 and 7. In these

 paragraphs, Powelson states he bought the Property at issue, which is

 adjacent to POCO signs, with the intention of expanding POCO’s

 operations in the future, and that the Property was purchased as a

 replacement for developed property that POCO sold to Sysco as part of a

 negotiation with Canton to help Sysco stay in the area. Id. The Township,

 on the other hand, contends that F.P. was on notice of the Tree Ordinance

 at the time he purchased the Property, and was reminded of the

 Ordinance’s tree permit and replacement provisions when it applied for the

 parcel to be split in 2016.


                                     - 21 -
Case 2:18-cv-13690-GCS-EAS ECF No. 44 filed 04/23/20   PageID.994   Page 22 of 40




       The Supreme Court has held that acquisition of title after the effective

 date of the state-imposed restriction does not bar a takings claim under

 Penn Central. Palazzolo, 533 U.S. at 630, 633. But “[a] reasonable

 restriction that predates a landowner's acquisition, however, can be one of

 the objective factors that most landowners would reasonably consider in

 forming fair expectations about their property.” Murr v. Wisconsin, 137 S.

 Ct. 1933, 1945 (2017). The fact that the Ordinance existed before F.P.

 purchased the property does not translate into a finding that the Ordinance

 passes constitutional muster. It is not reasonable for F.P. to be required to

 keep his wooded Property undeveloped, or pay an exorbitant price to

 replace trees, when he purchased property which was zoned industrial with

 the expectation that he could expand his adjacent sign business on that

 Property. In considering Powelson’s investment-backed expectations, the

 Supreme Court has suggested that “courts should assess the value of the

 property under the challenged regulation, with special attention to the effect

 of burdened land on the value of other holdings.” Id. at 1946. Here,

 Powelson purchased 62-acres in 2007 for $500,000. Now his neighbor

 who owns 16-acres on the split parcel is being assessed $450,000 in tree

 replacement costs for clearing its property, and F.P. has stopped clearing

 trees on its property for fear of similar exorbitant replacement costs. In


                                      - 22 -
Case 2:18-cv-13690-GCS-EAS ECF No. 44 filed 04/23/20   PageID.995      Page 23 of 40




 considering F.P.’s expectations, the court is mindful that the Ordinance’s

 tree replacement costs for clearing the Property, should F.P. choose to do

 so, like his adjoining neighbors have done, likely exceeds the value of the

 property itself. Given the magnitude of the tree replacement costs which

 allegedly prohibit F.P. from either removing trees and going forward with an

 expansion of its sign company, or from selling the property, suggest that

 the second factor of the Penn Central three-part test has been satisfied.

       c.    Character of the Government Action

       As to the third-prong of Penn Central’s balancing test, the court

 considers the character of the government action. In considering this

 factor, the court is guided by the Supreme Court’s admonition that

 regulations that are akin to traditional nuisance abatement generally do not

 amount to compensable takings. See Keystone Bituminous Coal, 480 U.S.

 at 488. The parties dispute whether the Ordinance amounts to nuisance

 abatement. The Township argues that it is under the Canton Zoning

 Ordinance, Appendix A, § 27.09(1), which provides that “uses carried on in

 violation of any provision of this ordinance are hereby declared to be a

 nuisance per se, and shall be subject to abatement or other action by a

 court of appropriate jurisdiction.” F.P., on the other hand, argues

 persuasively that a municipality may not immunize its local zoning


                                     - 23 -
Case 2:18-cv-13690-GCS-EAS ECF No. 44 filed 04/23/20      PageID.996   Page 24 of 40




 ordinance from constitutional challenge by declaring that any violation of

 the zoning code is a nuisance. The court agrees and examines the

 character of the government action at stake without the presumption that

 any violation of the ordinance amounts to a nuisance per se.

       The Township contends that the purpose of the Ordinance as set

 forth in the regulation itself is “to promote an increased quality of life

 through the regulation, maintenance and protection of trees, forests, and

 other natural resources.” (ECF No. 1-1, PageID.28, § 5A.02). The

 Township argues that this regulation serves the public interest and is

 ubiquitous to all of its residents. F.P., on the other hand, argues that it is

 being asked to bear a disproportionate burden to facilitate Canton’s desire

 to maintain wooded areas in the Township, and that because the

 Ordinance seeks to provide a public benefit, F.P. should not be singled out

 to provide this benefit without just compensation.

       Indeed, the Sixth Circuit has reiterated the Supreme Court’s

 admonition that a taking may occur when the government regulation

 “‘forc[es] some people alone to bear public burdens which, in all fairness

 and justice, should be borne by the public as a whole.’” Bredesen, 556 F.3d

 at 453 (quoting Armstrong, 364 U.S. at 49). Here, the character of the

 government action is to require a private property owner to maintain the


                                       - 24 -
Case 2:18-cv-13690-GCS-EAS ECF No. 44 filed 04/23/20    PageID.997   Page 25 of 40




 trees on its property for the benefit of the community at large. This is a

 burden that should be shared by the community as a whole. Accordingly,

 F.P. has satisfied the third factor of the Penn Central three-part balancing

 test.

         Having considered the three Penn Central factors to be balanced, the

 court finds that as applied to this Plaintiff the Tree Ordinance goes too far

 and is an unconstitutional regulatory taking. Accordingly, F.P.’s motion for

 summary judgment as to the takings challenge to the Ordinance as pled in

 Counts I and II of the Complaint shall be granted.

 3.      Other Decisions Regarding Tree Removal Ordinances
         The Township relies on a number of non-binding cases involving

 constitutional challenges to similar tree ordinances, but none of those

 cases persuade the court that it should decide this matter in the Township’s

 favor. The Township argues this case is akin to Georgia Outdoor Network,

 Inc. v. Marion Cty., 652 F. Supp. 2d 1355 (M.D. Ga. 2009), where the

 district court held that an ordinance requiring that outdoor recreation camps

 maintain a 50-foot buffer zone which requires the preservation of trees,

 shrubs and plants was not a taking because it did not deny a landowner of

 all economically viable use of his land. Id. at 1370-71. Georgia Outdoor

 Network is inapplicable as that case involved only a facial challenge to the


                                      - 25 -
Case 2:18-cv-13690-GCS-EAS ECF No. 44 filed 04/23/20   PageID.998   Page 26 of 40




 ordinance, which requires proof that the mere enactment of the legislation

 deprives a landowner of “all or substantially all economically viable use of

 his land.” Id. at 1371 (internal quotation marks and citation omitted). By

 contrast, this case involves an as applied challenge which allows for

 consideration of the ad hoc balancing test set forth in Penn Central to

 determine if the regulation goes “too far.” Lingle, 544 U.S. at 538.

       Similarly, Greater Atlanta Homebuilders Ass’n v. Dekalb Cty., 277

 Ga. 295, 297 (2003) involved a facial challenge only to the county’s tree

 ordinance which required a showing that the ordinance deprived the

 landowners of “any economically viable use” of their land, a burden they

 were unable to meet. Also, the ordinance there allowed for special

 exceptions. Id. at 297-98. The Township also relies on Huron Charter

 Twp. v. Fox, No. 289734, 2010 WL 715842 (Mich. Ct. App. 2010), which

 did involve a tree removal permit ordinance, but no takings claim, or other

 constitutional challenge.

       The Township relies on the unpublished decision Dan & Jan Clark,

 LLC v. Charter Twp. of Orion, No. 284238, 2009 WL 1830749, *9-10 (Mich.

 Ct. App. June 25, 2009), where the Michigan Court of Appeals considered

 a facial challenge to a tree ordinance in Orion Township very similar to the

 one at issue here. The Orion ordinance required that a landowner obtain a


                                     - 26 -
Case 2:18-cv-13690-GCS-EAS ECF No. 44 filed 04/23/20      PageID.999   Page 27 of 40




 permit prior to tree removal and either replace or donate to a tree fund for

 each removed tree. Indeed, the court there did find no taking, but oddly

 analyzed the issue under the ad hoc balancing test of Penn Central, which

 the Supreme Court has recognized is a factual inquiry and only governs as

 applied challenges, not facial claims. See Tahoe–Sierra Preserv. Council,

 Inc. v. Tahoe Reg. Planning Agency, 535 U.S. 302, 334 (2002) (“[I]f

 petitioners had challenged the application of the moratoria to their

 individual parcels, instead of making a facial challenge, some of them might

 have prevailed under a Penn Central analysis.”). Although recognizing that

 the challenge was facial only, the court then faulted plaintiff for failing to

 introduce evidence that the tree ordinance had any economic impact on its

 property. 2009 WL 1830749, at *10. The court is not persuaded by any of

 the above cited decisions, none of which involved an as applied takings

 challenge to a tree ordinance.

 4.    Land-Use Exaction Theory (Count IV)

       In addition to an alleged “physical” taking as in Loretto, or a Penn

 Central taking, a property owner seeking to challenge a government

 regulation as an uncompensated taking of private property may also

 proceed under a land-use exaction theory for violating the standards set

 out in Nollan v. California Coastal Comm’n, 483 U.S. 825 (1987) and Dolan


                                       - 27 -
Case 2:18-cv-13690-GCS-EAS ECF No. 44 filed 04/23/20   PageID.1000   Page 28 of 40




 v. City of Tigard, 512 U.S. 374 (1994). Here, F.P. seeks to prevail under

 the Nollan/Dolan theory as well. An exaction takes place when a

 governmental entity requires an action by a landowner as a condition to

 obtaining governmental approval of a requested land development. A land-

 use exaction is not compensable when there is a “‘nexus’ and ‘rough

 proportionality’ between the government’s demand and the effects of the

 proposed land use.” Koontz v. St. Johns River Water Mgmt. Dist., 570 U.S.

 595, 599 (2013) (citations omitted).

       In Nollan, the Court found that a taking occurred when the California

 Coastal Commission premised the property owners’ rebuilding permit on

 the establishment of an easement across their property which would

 connect two adjacent public beaches. 483 U.S. at 827-29. The Court

 found that the Commission failed to establish a valid exercise of its land-

 use powers because the easement required for the Nollans’ building permit

 was not likely to address the governmental purpose alleged — to diminish

 the obstruction of residents’ view of the ocean. Id. at 838-39.

       Similarly, in Dolan, the government required that a property owner

 dedicate a floodplain and bicycle path easements as a condition of

 obtaining a development permit to expand the size of her store. 512 U.S.

 at 379-80. The Court held that for the exaction to be permissible, the


                                        - 28 -
Case 2:18-cv-13690-GCS-EAS ECF No. 44 filed 04/23/20     PageID.1001   Page 29 of 40




 exaction must be “roughly proportional” “both in nature and extent to the

 impact of the proposed development” which requires an individualized

 assessment of the facts. 512 U.S. at 391. The City argued the easement

 was necessary because there was an increased storm water flow and likely

 increased traffic congestion as a result of petitioner’s proposed new

 building. Id. at 388-89. But as to the floodplain easement, the court found

 that the City had not shown a reasonable relationship between it and

 petitioner’s proposed new building. Id. at 395. The Court also found the

 City’s conclusory statements about the potential for a bicycle path to offset

 increased traffic were insufficient to satisfy the “rough proportionality” test,

 instead, requiring that the City must quantify its findings. Id. at 395-96.

       The parties here dispute whether the Tree Ordinance amounts to an

 unconstitutional land-use regulation pursuant to the Nollan/Dolan theory.

 Here, the question is whether the purpose to be served by the Ordinance,

 namely an “increased quality of life” because of the “maintenance and

 protection of trees,” (ECF No. 1-1, PageID.28), is “roughly proportional” to

 the burden of requiring the replacement of trees or payment into the tree

 fund of $300 to $450 per tree. The Township also argues that the tree

 replacement requirement is designed to beautify its community, avoid

 becoming the “next concrete jungle,” and to address the problem of a


                                       - 29 -
Case 2:18-cv-13690-GCS-EAS ECF No. 44 filed 04/23/20    PageID.1002   Page 30 of 40




 shortage of trees in Canton. The Township argues that the testimony of

 Jeff Goulet and Leigh Thurston establishes that the fees of $300 for

 regulated trees and $450 for landmark trees are an average market cost as

 of 2006.

       F.P., on the other hand, argues that the Tree Ordinance fails to meet

 the “rough proportionality” test because it does not allow site-specific

 analysis but charges the same tree replacement costs regardless of the

 actual effects of tree removal from the property in question. As F.P.’s

 expert testified, the removal of some trees on a landowner’s property may

 amount to good forestry practice and improve the woodlands because the

 thinning of smaller trees may enable larger trees to prosper. (ECF No. 35-

 5, PageID.775-76). Also, planting seedlings as opposed to trees of a larger

 caliper to replace removed trees may be a better forestry practice as they

 are more likely to thrive. Id. The Township, on the other hand, argues that

 there is no better proportionality than a 1:1 replacement of trees removed.

       The Township also argues that the Ordinance does contemplate fact

 specific analysis as it provides for the following factors, among others, to be

 considered in determining whether or not to grant a tree removal permit:

 scenic assets, wind blocks, noise buffers, soil quality, and habitat quality.

 Art. § 5A.05.F. But these considerations only concern whether a permit


                                      - 30 -
Case 2:18-cv-13690-GCS-EAS ECF No. 44 filed 04/23/20    PageID.1003   Page 31 of 40




 may be granted in the first instance, and do not factor into the court’s

 consideration as to the number of replantings required or amount to be paid

 to the tree fund for every regulated and landmark tree to be removed.

 Article § 5A.08. Here, F.P. required a permit to remove any tree because

 its property was deemed a forest. Consideration of the above factors is

 relevant to the permissibility of a tree permit, but does not play any part in

 determining mitigation. The Township admits that it engaged in no site-

 specific evaluation in this case to determine the impact of tree removal.

       F.P. relies on Mira Mar Dev. Corp. v. City of Coppell, 421 S.W.3d 74

 (Tex. App. 2013) where the court held that a local ordinance that required a

 landowner to receive permission to remove trees of a certain size, and to

 pay a retribution fee in exchange for a tree removal permit, to be used to

 plant trees on public property, purchase wooded areas, and support

 educational projects, violated Dolan’s rough proportionality requirement

 because there was no site specific analysis measuring the impact of the

 removal on the community. Id. at 95-96. The court held that the retribution

 fee amounted to a compensable land-use exaction because “the City

 presented no evidence that the removal of trees on the appellant’s private

 property would increase the need for trees on public property or for the

 other programs beyond what already existed before appellant removed the


                                      - 31 -
Case 2:18-cv-13690-GCS-EAS ECF No. 44 filed 04/23/20   PageID.1004   Page 32 of 40




 trees on its property.” Id. at 96. Thus, the court entered summary

 judgment in favor of the landowner and awarded it $34,500 in tree

 retribution fees.

       In order to determine if a Nollan/Dolan regulatory taking has

 occurred, this court is required to engage in a fact intensive inquiry

 weighing the burden to be imposed on the landowner by the government’s

 imposition of a tree replacement fee, against the impact of the tree removal

 on the community, to gauge if there is “rough proportionality” between the

 two. The Township argues this inquiry is compromised by F.P.’s failure to

 request a tree removal permit, to submit a tree inventory, site plan, or plot

 plan that the Township could review to determine if F.P. even sought to

 remove over 25 percent of its trees as a permit is only required in those

 circumstances. The Township argues that having failed to file for a tree

 removal permit, F.P. has unclean hands which prevented the Township

 from conducting an individualized assessment. This argument is largely

 duplicative of the ripeness argument which this court addressed and

 rejected above. Based on the surveys conducted by Plaintiff’s expert

 Hurst, and the Township’s Landscape Architect and Planner Thurston, the

 court has a sufficient record upon which to analyze and decide the

 constitutional questions presented here.


                                      - 32 -
Case 2:18-cv-13690-GCS-EAS ECF No. 44 filed 04/23/20    PageID.1005    Page 33 of 40




       As F.P. never sought a tree removal permit and failed to submit a tree

 survey as a condition thereto as required under the Ordinance, the

 Township bases its tree replacement fee of $47,898 on a survey conducted

 on the property after the removal took place. But Canton undertook no

 case specific analysis of the impact of removing trees on F.P.’s property in

 particular, but relies generally on the desirability of more trees in the

 community as a whole, and a desire to avoid becoming a “concrete jungle.”

       The Township also argues that the Ordinance allows for

 consideration of site-specific evidence in determining mitigation, but the

 Ordinance is clear that the considerations required for a tree removal

 permit under Article § 5A.05 do not alter the mandatory nature of the tree

 replacement or payment into the tree fund requirement under Article 5A.08.

 (ECF No. 40-1, PageID.915). Canton’s representative testified that

 mitigation payments are based solely on trees size and number of trees

 removed, regardless of impact. Id. at PageID.912-14.

       It is undisputed that the Tree Ordinance requires property owners to

 pay the market value of any removed tree into the tree fund or plant a pre-

 set number of replacement trees, without any analysis of the impact of tree

 removal on neighbors, on aesthetics of the site and the surrounding area,

 on air quality, noise abatement, or any other site specific consideration.


                                       - 33 -
Case 2:18-cv-13690-GCS-EAS ECF No. 44 filed 04/23/20   PageID.1006   Page 34 of 40




 The tree replacement requirement is a per se condition of any tree removal

 permit. The mandatory nature of the tree replacement fees set forth in

 Ordinance, without any site specific analysis, renders the Ordinance invalid

 under Nollan/Dolan as there is no method to ensure that the permit

 requirement is roughly proportionate to the environmental and economic

 impact of tree removal on the Township and its residents. The 1:1 ratio

 does not satisfy Nollan/Dolan as it is possible the removal of certain trees

 from a landowner’s property will not require a new planting in each instance

 in order to preserve the environment. As in Mira Mar, the Township’s

 failure to consider the specific impact of tree removal on the community in

 determining the need for tree replacement renders its Ordinance as applied

 to F.P. invalid. In sum, the Tree Ordinance as applied to F.P. qualifies as a

 land-use exaction that does not pass constitutional muster and is an

 impermissible takings.

 C.    Fourth Amendment (Count III)
       F.P. also argues that the Tree Ordinance amounts to an

 unreasonable seizure in violation of the Fourth Amendment. The Fourth

 Amendment provides, in relevant part, that the people are “to be secure in

 their persons, houses, papers, and effects, against unreasonable searches

 and seizures.” U.S. const. amend. IV. Although F.P. is correct that the


                                     - 34 -
Case 2:18-cv-13690-GCS-EAS ECF No. 44 filed 04/23/20   PageID.1007    Page 35 of 40




 Fourth Amendment’s protections extend to real property, these protections

 are limited to the home and its curtilage or the area “immediately

 surrounding and associated with the home.” Florida v. Jardines, 569 U.S.

 1, 6 (2013) (quoting Oliver v. United States, 466 U.S. 170, 180 (1984)).

 The Supreme Court has observed that “[t]he Government’s physical

 intrusion on such an area [as an open field] is of no Fourth Amendment

 significance.” United States v. Jones, 565 U.S. 400, 411 (2012).

       Unlike the 24-acre tract at issue here that does not include a home,

 the cases F.P. relies upon in support of its Fourth Amendment violation

 claim involved land use regulations that interfered with a property owner’s

 home or within the curtilage of the home. See Severance v. Patterson, 566

 F.3d 490, 494 (5th Cir. 2009) (challenging imposition of easement over two

 homes); Presley v. City of Charlottesville, 464 F.3d 480, 484 n.3 (4th Cir.

 2006) (defendants did not contend that the property allegedly seized — a

 trail through plaintiff’s less-than-one-acre yard — extended beyond the

 curtilage of the home). F.P. also relies on cases involving “effects” which

 are protected by the Fourth Amendment, see United States v. Jacobsen,

 466 U.S. 109, 113 (1984) (wrapped parcel); Miranda v. City of Cornelius,

 429 F.3d 858, 862 (9th Cir. 2005) (vehicle), unlike real property that is

 neither a home nor its surrounding curtilage which is not. Accordingly,


                                      - 35 -
Case 2:18-cv-13690-GCS-EAS ECF No. 44 filed 04/23/20   PageID.1008   Page 36 of 40




 Canton is entitled to summary judgment on F.P.’s alleged Fourth

 Amendment violation pled in Count III of the Complaint.

 D.    Eighth Amendment (Count V)

       Count V of the Complaint alleges that the Tree Ordinance’s permit

 fees amount to excessive fines in violation of the Eighth Amendment. The

 Eighth Amendment provides: “Excessive bail shall not be required, nor

 excessive fines imposed, nor cruel and unusual punishments inflicted.”

 U.S. Const. amend. VIII. The Excessive Fines Clause of the Eighth

 Amendment prohibits the government from imposing excessive fines as

 punishment. To determine if an excessive fine exists in violation of the

 Eighth Amendment, the court must first determine whether a fine exists

 which is punitive in nature, and if so, must address whether the fine was

 grossly disproportional to the offense. United States v. Bajakajian, 524

 U.S. 321, 328, 336-37 (1998).

       The Supreme Court has held that the Eighth Amendment’s protection

 against excessive fines applies to both criminal and civil fines. Austin v.

 United States, 509 U.S. 602, 622 (1993). In Austin, the Supreme Court

 addressed the question of whether the Excessive Fines Clause of the

 Eighth Amendment applied to in rem civil forfeiture proceedings. 509 U.S.

 at 606. In that case, the government, relying on two civil forfeiture statutes,


                                      - 36 -
Case 2:18-cv-13690-GCS-EAS ECF No. 44 filed 04/23/20    PageID.1009    Page 37 of 40




 forfeited the petitioner’s mobile home and autobody shop which were

 allegedly used to further his drug-trafficking activities for which he pled

 guilty. 509 U.S. at 604-05. The Court found that the Eighth Amendment

 prohibition of excessive fines applied to civil fines as well as criminal fines

 where those penalties amount to “‘payment to a sovereign as punishment

 for some offense.’” Id. at 622 (quoting Browning-Ferris Indus. of Vt. Inc. v.

 Kelco Disposal, Inc., 492 U.S. 257, 265 (1989)). The Court found that the

 in rem civil forfeiture proceedings were intended as punishment by

 Congress who enacted the relevant statutes to act as an additional

 deterrent in drug trafficking cases, id. at 620, and because the statutes

 exempted innocent owners from forfeiture proceedings, led to the

 conclusion that the civil sanctions were indeed intended as punishment and

 thus limited in scope by the Excessive Fines Clause. Id. at 619-22.

       Plaintiff argues that Austin requires a finding here that the permit

 costs for tree removal constitute excessive fines. To meet this burden,

 Plaintiff must show that the fine is payment as “punishment for some

 offense.” Id. at 622. Plaintiff contends the permit costs are punitive

 because the Township’s representative testified during his deposition that

 the Township required after-the-fact payments to ensure compliance with

 the Tree Ordinance and to deter individuals from removing trees. (ECF No.


                                       - 37 -
Case 2:18-cv-13690-GCS-EAS ECF No. 44 filed 04/23/20    PageID.1010     Page 38 of 40




 26-3, PageID.354, 360-62). But the removal of trees is not an “offense” but

 merely a regulated land use activity.2 The replacement costs associated

 with the granting of a tree removal permit, whether a landowner chooses to

 pay into the tree fund or replaces trees herself, is not penal in nature, but

 remedial. The Township uses any monies paid in connection with a tree

 removal permit solely to replace and maintain trees. (ECF No. 29-2,

 PageID.558). As the Township aptly points out, the tree permit fees are

 analogous to requiring a business to pay a permit fee to access a municipal

 water supply or sewer system.

       Plaintiff also relies on WCI, Inc. v. Ohio Dep’t of Pub. Safety, 774 F.

 App’x 959 (6th Cir. 2019), where the Sixth Circuit found the Eighth

 Amendment applied when the Ohio Liquor Commission conditioned the

 withholding of revocation of plaintiff’s liquor license on the payment of a

 $25,000 fee after plaintiff was found to have violated a state statute

 prohibiting nude dancing at an establishment with a liquor license. Id. at

 961, 967. The Sixth Circuit found the appellee conceded the question of

 whether the fee was penal in nature when it referred to the fee as a

 “penalty for . . . misconduct.” Id. at 967. By contrast, there is no


 2
   The removal of trees without a permit is a violation of the Canton
 Township Ordinance, but Plaintiff has not challenged the constitutionality of
 that provision. Art. 27.09(3).
                                      - 38 -
Case 2:18-cv-13690-GCS-EAS ECF No. 44 filed 04/23/20    PageID.1011   Page 39 of 40




 concession here that the permit costs of tree removal amounts to a penalty

 for misconduct.

       Because the court does not find that the permit requirements amount

 to a fine that is punitive in nature, the court does not reach the second

 question in any excessive fines analysis: whether the fine is grossly

 disproportional to the gravity of the offense. Plaintiff argues the tree

 removal permit fees are excessive because the criminal penalty for

 violating a zoning ordinance is only $500, but permit fees are nearly 100

 times that amount. But Plaintiff is comparing apples to oranges. There is

 no criminal offense at stake here. The tree replacement costs at issue are

 based on the alleged market costs to replant removed trees within the

 context of land use regulation. The question of whether the fees assessed

 are excessive does not fall within the scope of the Eighth Amendment, and

 is more properly analyzed under the Fifth Amendment Takings Clause.

                                IV. Conclusion
       Defendant’s motion for summary judgment (ECF No. 29) is

 GRANTED IN PART in that Plaintiff’s Fourth Amendment violation claim

 (Count III), and excessive fines violation claim (Count V) are DISMISSED,

 but is DENIED IN PART as to Plaintiff’s takings claim as pled in Count I, II,

 and IV. In reaching these conclusions, the court has rejected F.P.’s theory


                                      - 39 -
Case 2:18-cv-13690-GCS-EAS ECF No. 44 filed 04/23/20              PageID.1012    Page 40 of 40




 that the Ordinance is a per se regulatory taking under Horne, supra, and

 Loretta, supra, but has found that the Ordinance is an unconstitutional

 takings as applied to F.P. under the Penn Central balancing test and the

 Nollan/Dolan rough proportionality test. Plaintiff’s motion for summary

 judgment (ECF No. 26) is GRANTED IN PART as to Plaintiff’s takings

 claims (Counts I, II, IV), and DENIED IN PART as to Plaintiff’s Fourth

 Amendment violation claim (Count III), and excessive fines violation claim

 (Count V).

       Having ruled on all of Plaintiff’s federal claims, the court declines to

 exercise supplemental jurisdiction over the Township’s Counter-Complaint

 pursuant to 28 U.S.C. § 1367(c)(3). See Experimental Holdings, Inc. v.

 Farris, 503 F.3d 514, 521-22 (6th Cir. 2007); Musson Theatrical v. Federal

 Express Corp., 89 F.3d 1244, 1254-55(6th Cir. 1996). Accordingly, the

 Township’s Counter-Complaint is DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED.

 Dated: April 23, 2020
                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE
                                 CERTIFICATE OF SERVICE

                  Copies of this Order were served upon attorneys of record on
                       April 23, 2020, by electronic and/or ordinary mail.

                                       s/Brianna Sauve
                                         Deputy Clerk


                                           - 40 -
